Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) articles in chief value of artificial silk at 60 percent under paragraph 31, Abstract 37230 followed; (2) filet lace articles, Normandy lace articles and embroidered hats and wearing apparel at 75 percent under paragraph 1430, United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), and Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) followed; (3) artificial fruits at 60 percent under paragraph 1419, on the authority of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473); (4) hats in chief value of silk at 60 percent under paragraph 1210; and (5) hats in chief value of cellulose filaments at 60 percent under paragraph 31, Amberg v. United States (T. D. 46204) followed.